Citation Nr: 0501501	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-20 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic obstructive pulmonary disease as a residual of 
coccidioidomycosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

In January 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is now part of the record. 

In December 2004, the Board granted the veteran's motion to 
have his case advanced on the docket.

Since the veteran has appealed the initial disability rating 
assigned following the grant of service connection, the Board 
has framed this issue as shown on the title page.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  

REMAND

In January 2004, the veteran testified that his lung 
condition had worsened as evidenced by shortness of breath 
and a productive cough.  Since the veteran alleges that his 
condition has worsened since he was last examined by VA, 
under the duty to assist, further evidentiary development is 
needed.  Accordingly, this matter is REMANDED for the 
following:

1.  Obtain the records from the 
Tuscaloosa VA Medical Center since March 
2003. 

2.  Obtain the records of L.E.B., M.D., 
255 Baptist Blvd. STE 301, Columbus, 
Mississippi 39705-8401, since August 
2000.  

3.  Schedule the veteran for VA pulmonary 
examination, including pulmonary function 
tests, to determine the current level of 
lung impairment.  The claims folder must 
be made available to the examiner for 
review.  The examiner should comment on 
the following: 

Do the results of the PFT reflect 
the degree of impairment more 
accurately than the criteria for 
evaluating pulmonary mycosis, such 
as the requirement for suppressive 
therapy, or minor hemoptysis, or a 
productive cough, if present? 

4.  After the above is completed, 
adjudicate the claim.  If the benefit 
sought on appeal is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



